DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/28/2022 has been entered. Claims 1-2, 5-9, 11-12, 15-18, 21-24, and 26-31 remain pending in the application. New claims 27-31 has been added to the application. 

Response to Arguments
Applicant's arguments filed 9/28/2022, regarding the 35 USC 102/103 rejections of Claims 1-2, 5-9, 11-12, 15-18, 21-24, and 26-31 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the addition of the “or a carbon fiber composite material” is not covered by the previous rejection of record (Page 1,  Para 1), the examiner disagrees, pointing out that the word “or ” means that it can be made of metal or carbon fiber. Therefore covering the material being made of metal is enough to reject the claim
Applicant’s arguments regarding the 35 USC 103 rejection of claims 1-2, 5-9, 11-12, 15-18, 21-24, and 26-31, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Patent 6652045 by Jungkind, US Patent 1599170 by Fatjo, and US Patent 5996789 issued to Suggs, below.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 11, 15-17, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent 5474176 issued to Schenkkan (Here forth “Schenkkan”) in view of US Publication 2020/0222770 by Witkoski (Here forth “Witkoski”) and US Patent 6652045 by Jungkind (Here forth “Jungkind”).
Regarding claim 1, Schenkkan discloses: A golf bag (15), comprising: 
an elongated tubular body (see examiner-annotated Fig A below, where the shape is tubular) for storing golf clubs (Abstract, lines 10-11) , the tubular body (Fig A) having a top opening (Fig B) and a closed bottom  (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame comprising: 
a handle sub-assembly having a central handle member (Fig A)  with a first end  (Fig A, first end on opposite side not shown) and a second end  (Fig A, second end on side shown), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a leg sub-assembly having a central leg support member (Fig B, support 3) with a first end (Fig B, right most side of support 3) and a second end (Fig B, left most side of support 3), the leg sub-assembly extending from a rear portion (Fig B) of the top frame (Fig A); 
[Not taught: a support structure comprising a continuous wire extending between the handle sub-assembly and the leg sub-assembly, wherein the support structure is configured as a pivot point for one or more legs of the golf bag];
a right sidewall extending from the first end of the handle sub-assembly to the first end of the leg sub-assembly (Fig A, opposite side on other end of golf bag); 
a left sidewall extending from the second end of the handle sub-assembly to the second end of the leg sub-assembly (Fig A, side marked on Fig from handle to leg portion) so that there are two sidewalls opposing each other along the top frame (Fig A, one sidewall is on side shown and the other is on the opposite side); and 
a plurality of dividers (Fig 4) , the dividers extending across the top frame (Fig 4 and Fig A), and defining a plurality of golf club compartments (Fig 4 shows 6 compartments), each configured to receive at least one club (Column 12, lines 26-28),
[Not taught: wherein at least one portion of the top frame includes a printed lattice structure, having a plurality of lattice beams with voids formed therebetween].

    PNG
    media_image1.png
    846
    676
    media_image1.png
    Greyscale

Fig A- Examiner annotation of Schenkkan of Fig 1

    PNG
    media_image2.png
    784
    672
    media_image2.png
    Greyscale

Fig B- Examiner annotation of Schenkkan of Fig 2

Schenkkan does not expressly disclose lattice structures.
Witkoski discloses a similar golf bag wherein at least one portion of the top frame (Fig E) includes a printed lattice structure (Fig E), having a plurality of lattice beams with voids formed therebetween (Fig E). 

    PNG
    media_image3.png
    468
    496
    media_image3.png
    Greyscale

Fig E- Examiner annotated Fig 1 of Witkoski
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Witkoski before them, when the application was filed, to have modified the bag of Schenkkan to include a lattice structure, as taught by Witkoski, to advantageously improve the durability and grip on the golf bag.
Schenkkan as modified does not expressly disclose a wire.
Jungkind discloses a similar golf bag with a support structure comprising a continuous wire extending between the handle sub-assembly and the leg sub-assembly, wherein the support structure is configured as a pivot point for one or more legs of the golf bag (Fig 1, the support structure is a continuous wire 13 between the handle 1, which is attached to 19 that attaches it to the bag and leg 17 and is also the pivot point as can be seen in the fig as the wire 13 is attached at the pivot point  of leg 17; Fig 1, lines 58-64 the handle sub-assembly comprises one or more openings configured to receive the continuous wire).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan as modified and Jungkind before them, when the application was filed, to have modified the bag of the modified Schenkkan to include a cable wire between the handle and legs that attaches at the pivot point of the legs, as taught by Witkoski, to advantageously be able to open the legs when gripping the handle near the lever 19 (Column 4, lines 28-50).
Regarding claim 5, Schenkkan discloses wherein the at least one portion of the top frame includes at least a portion of the handle sub-assembly (Fig 1).
Regarding claim 7, Schenkkan discloses a leg sub-assembly (Fig 2).
Schenkkan further discloses wherein the at least one portion of the top frame includes at least a portion of the leg sub assembly (Fig 1, the top frame includes a portion of the leg sub assy at point 16).
Regarding claim 8, Schenkkan further discloses that the leg sub-assembly (Fig B) includes a first leg support member (41) located at the first end of the central leg support member (3) for receiving a first leg (Fig B, Element 41 has insert 26 which attaches to leg 4 on right side), and a second leg support member (41) located at the second end of the central leg support member (3) for receiving a second leg (Fig B, Element 41 has insert 26 which attaches to leg 4 on left side).
Regarding claim 11, Schenkkan discloses: A golf bag (15), comprising: 
an elongated tubular body (Fig A, the shape is tubular) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening  (Fig B) and a closed bottom  (Fig A), and 
a top frame (Fig A) mounted on the top opening  (Fig B), the top frame (Fig A) comprising: 
a handle sub-assembly having a central handle member (Fig A)  with a first end (Fig A, first end on opposite side not shown) and a second end (Fig A, second end on side shown), the handle sub-assembly extending from a front portion (Fig A) of the top frame (Fig A); 
a first leg holding bracket (Fig B, element 41 on right side), and a second leg holding bracket (Fig B, element 41 on left side)  for receiving one or more legs of the golf bag (Fig B, member 4 on left side includes another leg), the first and second leg-holding brackets (Fig B, elements 41) extending from a rear portion (Fig A) of the top frame  (Fig A); 
[Not taught: a support structure comprising a continuous wire extending between the handle sub-assembly and the leg sub-assembly, wherein the support structure is configured as a pivot point for the one or more legs of the golf bag];
an outer wall (Fig A, outer surface of top frame) extending from the first end of the handle (Fig A, first end on opposite side not shown) and across the first and second leg holding brackets (Fig B, rear end) so that it forms an open loop (Fig A and B, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a loop on the top frame) along the top frame (Fig A); and 
a plurality of dividers (Fig 4), the dividers extending across the top frame  (Fig 4), and defining a plurality of golf club compartments (Fig 4 shows 6 compartments), each configured to receive at least one club (Column 12, lines 26-28).
[Not taught: wherein at least one portion of the top frame includes a printed lattice structure having a plurality of lattice beams with voids formed therebetween].
Schenkkan does not expressly disclose lattice structures.
Witkoski discloses a similar golf bag wherein at least one portion of the top frame includes a printed lattice structure having a plurality of lattice beams with voids formed therebetween (Fig E, the lattice structure is provided on an internal and external section of the at least one portion of the top frame and the beams are oval in shape with voids between the lattice beams).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Witkoski before them, when the application was filed, to have modified the bag of Schenkkan to include a lattice structure, as taught by Witkoski, to advantageously improve the durability and grip on the golf bag.
Schenkkan as modified does not expressly disclose a wire.
Jungkind discloses a similar golf bag with a support structure comprising a continuous wire extending between the handle sub-assembly and the leg sub-assembly, wherein the support structure is configured as a pivot point for one or more legs of the golf bag (Fig 1, the support structure is a continuous wire 13 between the handle 1, which is attached to 19 that attaches it to the bag and leg 17 and is also the pivot point as can be seen in the fig as the wire 13 is attached at the pivot point  of leg 17).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan as modified and Jungkind before them, when the application was filed, to have modified the bag of the modified Schenkkan to include a cable wire between the handle and legs that attaches at the pivot point of the legs, as taught by Witkoski, to advantageously be able to open the legs when gripping the handle near the lever 19 (Column 4, lines 28-50).
Regarding claim 15, Schenkkan discloses wherein the at least one portion of the top frame includes at least a portion of the handle sub-assembly (Fig 1).
Regarding claim 16, Schenkkan disclose wherein the at least one portion of the top frame includes at least one leg holding bracket (Fig 1).
Regarding claim 17, A golf bag (15), comprising: 
an elongated tubular body (Fig A, the shape is tubular) for storing golf clubs (Abstract, lines 10-11), the tubular body (Fig A) having a top opening (Fig B) and a closed bottom (Fig A), and 
a top frame (Fig A) mounted on the top opening (Fig A), the top frame comprising an outer wall (Fig A, outer surface of top frame) having front, side, and rear portions so (Fig A, outer surface of top frame) that it forms a closed loop along the top frame (Fig A and B, the wall from the first end of the handle to the legs, and then to the second end of the handle forms a closed loop on the top frame); 
a handle sub-assembly comprising a central handle member (Fig A) extending from the front portion of the outer wall (Fig A); 
a leg sub-assembly having a central leg support member (3) with a first end (Fig B, right most side of support 3)  and a second end  (Fig B, left most side of support 3), the leg sub-assembly extending from a rear portion of the outer wall  (Fig B); 
[Not taught: a support structure comprising a continuous wire extending between the handle sub-assembly and the leg sub-assembly, wherein the support structure is configured as a pivot point for one or more legs of the golf bag]; and 
a plurality of dividers (Fig 4), the dividers extending across the top frame  (Fig 4 and Fig A), and defining a plurality of golf club compartments  (Fig 4 shows 6 compartments), each configured to receive at least one club (Column 12, lines 26-28),
[Not taught: wherein at least one portion of the top frame includes a printed lattice structure, having a plurality of lattice beams with voids formed therebetween].
Schenkkan does not expressly disclose lattice structures.
Witkoski discloses a similar golf bag wherein wherein at least one portion of the top frame includes a printed lattice structure, having a plurality of lattice beams with voids formed therebetween (Fig E).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Witkoski before them, when the application was filed, to have modified the bag of Schenkkan to include a lattice structure, as taught by Witkoski, to advantageously improve the durability and grip on the golf bag.
Schenkkan as modified does not expressly disclose a wire.
Jungkind discloses a similar golf bag with a support structure comprising a continuous wire extending between the handle sub-assembly and the leg sub-assembly, wherein the support structure is configured as a pivot point for one or more legs of the golf bag (Fig 1, the support structure is a continuous wire 13 between the handle 1, which is attached to 19 that attaches it to the bag and leg 17 and is also the pivot point as can be seen in the fig as the wire 13 is attached at the pivot point  of leg 17).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan as modified and Jungkind before them, when the application was filed, to have modified the bag of the modified Schenkkan to include a cable wire between the handle and legs that attaches at the pivot point of the legs, as taught by Witkoski, to advantageously be able to open the legs when gripping the handle near the lever 19 (Column 4, lines 28-50).
Regarding claim 21, Schenkkan discloses wherein at least one portion of the top frame includes the central handle member (Fig 1).
Regarding claim 22, Schenkkan discloses wherein the at least one portion of the top frame includes at least a portion of the leg sub-assembly (Fig 1). 
Regarding claim 24, Schenkkan as modified includes all of the limitation, including wherein the lattice structure is provided on an internal or external section of the at least one portion of the top frame (See detailed description of the rejection of claim 1).
Regarding claim 26, Schenkkan as modified includes all of the limitation, including wherein the lattice structure includes at least one of circular, oval (See detailed description of the rejection of claim 1), triangular, square, pentagonal, hexagonal, heptagonal, and octagonal structures.
Regarding claim 30, Schenkkan as modified includes all of the limitations including wherein the handle sub-assembly comprises one or more openings configured to receive the continuous wire, wherein the continuous wire is configured to extend between the first and second ends of both the handle sub-assembly and the leg sub-assembly (See the detailed description of the rejection of claim 1).

Claims 2, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan, Witkoski, and Jungkind in further view of US Pub 2005/0092631 by Campbell (Here forth “Campbell”).
Regarding claims 2, 12, and 18 (similar limitations, different dependency), Schenkkan does not expressly disclose wherein sidewalls are formed from a metal material or carbon fiber composite material. 
Campbell discloses a similar golf bag, wherein the sidewalls are formed from a metal material (Para 33, lines 19-20, the body is formed by the side walls).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Campbell before them, when the application was filed, to have modified the bag of Schenkkan to make the side walls formed from a metal material, as taught by Campbell, to use metal to form the outer wall to make the body or the golf bag advantageously rigid with a tubular body.

Claim 6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan, Witkoski, Jungkind in further view of US Patent 7124887 by Reimers (Here forth “Reimers”).
Regarding claim 6, Schenkkan further discloses a golf bag (15) with a handle (Fig A).
But Schenkkan does not expressly disclose support post holders at the first and second ends for receiving the first and second ends of the handle member. 
Reimers discloses a similar golf bag, wherein the handle sub-assembly includes a first support post- holder (Fig D) located at the first end (Fig D) of the handle member (Fig D) for receiving a first support post (Fig D), and a second support post-holder (Fig D) located at the second end (Fig D) of the handle member (Fig D) for receiving a second support post (Fig D).

    PNG
    media_image4.png
    686
    518
    media_image4.png
    Greyscale

Fig D- Examiner annotation of Reimers of Fig 5
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Reimers before them, when the application was filed, to have modified the bag of Schenkkan to have support post holders at the first and second ends for receiving the first and second ends of the handle member, as taught by Reimers, to allow the handle to rotate freely about the axis where the support posts attach to the handle, providing a more ergonomic handle for the user.
Regarding claim 29, Schenkkan as modified does not expressly disclose support posts.
Reimers discloses a similar golf bag wherein the golf bag comprises one or more support posts that extend below the top opening toward the closed bottom of the elongated tubular body (Fig 7. Support posts extend below the top opening toward the closed bottom of the elongated tubular body to connect to the golf bag ).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and Reimers before them, when the application was filed, to have modified the bag of Schenkkan to have support post holders at the first and second ends for receiving the first and second ends of the handle member extending downwards below the top opening toward the closed bottom to attach to the top frame, as taught by Reimers, to allow the handle to rotate freely about the axis where the support posts attach to the handle, providing a more ergonomic handle for the user.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schenkkan, Witkoski, Jungkind in further view of US Patent 1838699 by McMonies (Here forth “McMonies”).
Regarding claim 9, Schenkkan further discloses a golf bag (15) with dividers (Fig 4). 
But Schenkkan does not expressly disclose a golf bag with dividers being of cord material. McMonies discloses a similar golf bag wherein the dividers are made from a cord material Column 2 lines 79-81, Cord material is any flexible strap material).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan and McMonies before them, when the application was filed, to have modified the bag of Schenkkan to make the dividers from a cord material, as taught by McMonies, to have the dividers not built in rigidly but from cord to advantageously allow the user of the bag to divide the golf clubs into groups of the users selection (Column 1, lines 23-29), while the tension within the cord dividers advantageously contribute to the stability of the golf bag.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Schenkkan, Witkoski, and Jungkind in view of US Publication 2020/0353329 by Martell (Here forth “Martell”).
Regarding claim 23, Schenkkan as modified does not expressly disclose that each lattice beam has a thickness of about 0.4 to 0.8 mm
Martell discloses a similar suitcase wherein each lattice beam has a thickness of about 0.4 mm to about 0.8 mm (Fig 96 lattice beams 844; Para 259 lines 9-10, 0.4mm-0.8 fits within the 0-2 in range requirement).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan, Witkoski and Martell before them, when the application was filed, to have modified the modified bag of Schenkkan to make lattice beams between 0.4 to 0.8, as taught by Martell, to advantageously allow the user to have customized sized beams that behave as a support.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable by Schenkkan, Witkoski and Jungkind in view of US Patent 1599170 by Fatjo (Here forth “Fatjo”).
Regarding claim 27, Schenkkan discloses wherein the golf bag comprises one or more support posts (Fig 1, handle 71 can be seen to have support handles where it points to element 72 on both side of the hande 71) coupled to the handle sub-assembly (Fig 1). Schenkkan as modified does not expressly disclose apertures on the support posts.
Fatjo discloses a similar golf bag wherein the one or more support posts comprise an aperture for receiving and fastening a cord segment of the plurality of dividers to the top frame (Fig 1, There are multiple apertures 5 along the entirety of the top frame that receive a cord 6).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan as modified and Fatjo before them, when the application was filed, to have modified the bag of the modified Schenkkan to apertures along the entirety of the top frame including the handle support posts, as taught by Witkoski, to advantageously increase the number of golf club dividers per the users interest.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable by Schenkkan, Witkoski and Jungkind in view of US Patent 5996789 issued to Suggs (Here forth “Suggs”).
Regarding claim 31, Schenkkan as modified discloses a printed lattice structure.
Schenkkan as modified does not expressly disclose that the lattice structure is comprised of a cured resin material.
Suggs discloses a similar golf bag wherein the printed lattice structure comprises (i) a plurality of fused particles or (ii) a cured resin material (Column 2 lines 16-24, the golf bag is made of a cured resin material such as nylon and polyester).
It would have been obvious to a person having ordinary skill in the art having the teachings of Schenkkan as modified and Suggs before them, when the application was filed, to have modified the bag of the modified Schenkkan have the lattice structure made of a cured resin, as taught by Suggs, to advantageously allow the portion made of the cured resin to be flexible (Column 2, lines 41-47).

Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 7686164 issued to Quartarone (Fig 1: golf bag with stand);
US Publication 2014/0008254 by Weinmeier (Fig 5: golf bag, stand, and lattice structure)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday through Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/
Examiner, Art Unit 3733  
 
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733